Mr. Justice Huger
delivered the opinion of the court.
What are necessaries for an infant, is a question of law for the decision of the court. How much, and of what quality the necessaries should be, must depend upon hi a pecuniary circumstances, and of these, the jury are the judges.
Lodging, clothing, food, medicine and education, are, necessaries to every infant. Such articles, therefore, as come under these heads, must be allowed. The others, such as liquor, pistols, powder, saddles, bridles, whips, fiddles, fiddle-strings, &c. amounting to $111 53 1-2, ought not to have been allowed.' A new trial must' therefore be granted, unless the plaintiff shall remit so much of the verdict.
Justices Nott, Richardson and Colcock, concurred.
Felder, for the motion.
Glover, contra.